Citation Nr: 0502985
Decision Date: 02/07/05	Archive Date: 03/14/05

DOCKET NO. 04-42 829                        DATE FEB 07 2005

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to a compensable rating for a right inguinal hernia, postoperative status.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the veteran's claim for a compensable rating for a right inguinal hernia.

In February 2005 a Deputy Vice Chairman of the Board granted the representative's motion to advance the appeal on the Board's docket on the basis of the veteran's age. 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of entitlement to a separate compensable evaluation for residual surgical scarring is addressed in the remand portion of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

Residuals of right inguinal hernia repair consist of a well healed and asymptomatic surgical scar, an area of scar tissue that causes tightening in the groin area, tenderness to palpation in the abdominal wall in the area of the hernia, and complaints of chronic pain; no actual herniation is present.

CONCLUSION OF LAW

The criteria for an increased (compensable) rating of 10 percent for residuals of a right inguinal hernia repair are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7838 (2004).

-2


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and duty to assist. Regulations implementing the VCAA were issued in August 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.P.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). It appears that the VCAA is applicable to the issue on appeal because the veteran's claim was received after November 9, 2000, the effective date of the new law. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The VCAA requires that VA notify the claimant and the claimant's representative of any information and medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. VA must also advise a claimant as to which evidence the claimant must supply, which evidence VA will obtain on his or her behalf and provide any evidence in the claimant's possession that pertains to the claim. See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present case, the September 2003 rating decision and the October 2004 Statement of the Case cite the law and regulations that apply to the appeal and explain why the RO denied the veteran's claim. The Statement of the Case sets forth the text of the VCAA regulations.

In addition, July 2003 the RO sent the veteran a letter that explained the expanded VA notification and duty to assist obligations under the VCAA. In addition, the letter advised him that private or VA medical records would be obtained if he provided the names and addresses of all sources of treatment and the approximate dates of treatment. The letter explained that VA would help him obtain evidence such as medical records, employment records, or records from Federal agencies if he furnished enough information to enable VA to request them. The forms required to authorize the release of private medical records to VA were provided.

- 3 


In addition, the July 2003 letter advised the veteran that the evidence necessary to substantiate his claim included evidence that the service-connected disability at issue had worsened, thus satisfying the requirements of Quartuccio. The letter served to put him on notice of the applicability and effect of the VCAA and of his rights and responsibilities under the new law.

The decision of the United States Court of Appeals for Veterans Claims (CA VC) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (A OJ) (usually the RO) decision on a claim for VA benefits.

In this case, the initial AOJ decision was made after November 9, 2000, the date the VCAA was enacted. Since the July 2003 VCAA notification letter was mailed before the rating decision that led to the present appeal, it was timely within the meaning of Pelegrini II.

With respect to the content of a VCAA notice, the decision in Pelegrini II held, in pertinent part, that a VCAA notice consistent with 38 D.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."

The new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). The veteran has been afforded numerous opportunities to submit evidence. Although the VCAA notice letter does not contain the "fourth element," the Board finds that the appellant was otherwise fully notified of the need to submit to VA any evidence pertaining to the claim.

- 4


The Board finds that in the context of the entire record, the content requirements for a VCAA notice have been amply satisfied by the above notifications and that any error in not providing a single notice to the appellant covering all content requirements is harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The VCAA requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit under a law administered by the Secretary of Veterans Affairs, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The record reflects that the relevant evidence as to the issue decided herein has been developed to the fullest extent possible. All available relevant VA documents have been obtained. The record does not identify any additional Government or private records which have not been obtained or for which reasonable procurement efforts have not been made. The veteran has had VA compensation and outpatient examinations in connection with his claim. He has not reported any additional treatment records to be obtained.

In the circumstances of this case, no further procedural or evidentiary development would serve any useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on V A with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Accordingly, V A has satisfied the notification and duty to assist provisions of the law and no further actions pursuant to the VCAA need be undertaken on the veteran's behalf. Adjudication of the claims may proceed, consistent with the VCAA.

- 5 


Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (rating schedule). See 38 C.F.R. Part 4 (2004). Separate diagnostic codes identify the various disabilities. The percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting service-connected from diseases and injuries in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

A request for an increased rating must be viewed in light of the entire relevant medical history. See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The rating schedule provides a noncompensable (0 percent) rating for an inguinal hernia that is not operable but remediable or that is small, reducible, but without true hernia protrusion. To warrant the next higher rating of 10 percent, the inguinal hernia must be postoperative, recurrent, readily reducible, and well supported by truss or belt. The rating schedule provides a 30 percent rating for an inguinal hernia that is "small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible." 38 C.F.R. § 4.114, Code 7338 (2004).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), which require the evaluation of the complete medical history of the veteran's condition.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2004). All benefit of the doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3 (2004).

- 6 


When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20 (2004).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.P.R. §§ 3.102,4.3 (2004).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

- 7 


When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In May 1992 the RO granted service connection for a right inguinal hernia and assigned a noncompensable rating from May 1992, the month in which the veteran's claim for service connection was received. The evidence of record showed that he had undergone surgery for a right inguinal hernia in July 1943 and March 1944.

The veteran was afforded a VA examination in August 2003 in connection with the current claim for an increased rating, which was received in July 2003. The examiner noted that he had been hospitalized for 54 days after the second surgery.

He complained that he had had essentially constant pain at the surgical site, particularly in the last six years. For various body pains he took Tylenol and Celebrex which brought some relief.

Examination showed a well-heeled nontender l3-centimeter herniorrhaphy scar. There was no recurrent inguinal hernia. There was slight to moderate tenderness deep in the groin area. The diagnosis was status post right inguinal hernia.

VA outpatient treatment records show that in October 2003 the veteran was evaluated for a possible right inguinal hernia. No inguinal hernia was found. There appeared to be scar tissue that caused tightening in the right groin which could be perceived as a possible hernia but was not a hernia. There was tenderness to palpation that appeared to be an abnormality in the right abdominal wall. There appeared to be no bulging.

- 8 


There were several scars from the right inguinal hernia repair. The veteran was told to come to the emergency room if there were ever a complication in the right inguinal hernia area, including increased pain, bulge or inability to reduce the bulge.

Analysis

The present appeal arises from the denial of a claim for increase as defined in 38 C.F.R. § 3.160(f) (2004), as distinguished from the assignment of an initial rating following the original grant of service connection. Consequently, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2004).

As described in the record, the veteran's service-connected inguinal hernia repair residuals consist of surgical scars and complaints of chronic pain in the groin area. There is an area of scar tissue that causes tightening in the groin area and suggests a possible hernia but in fact is not a hernia. There is tenderness to palpation in the abdominal wall in the area of the hernia.

Under Diagnostic Code 7338, the rating to be assigned for a service-connected inguinal hernia or its residuals is determined according to whether the hernia is shown to be recurrent in nature and if so, whether it is readily reducible, irremediable or supported by a truss or belt. A noncompensable rating presupposes a hernia that is not operable but remediable or that is small, reducible, but without true hernia protrusion.

In the present case, the two VA evaluations since the filing of the current claim for increase have shown no actual herniation; hence, no recurrence of right inguinal hernia is shown. However, the veteran continues to experience continuing pain in the area of the surgery and there is tenderness to palpation. The veteran's complaints of pain are adequately supported by objective findings, particularly :an abnormality in the right abdominal wall.

- 9 


The Board finds that the symptomatology due to the right inguinal herniorrhaphy approximates that specified in the criteria for a 10 percent rating under Diagnostic Code 7338. However, the pain is not sufficient in and of itself to support the next higher rating of 30 percent under Code 7338, inasmuch as the regulatory criteria specify that a hernia that is "small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible" must be present for that rating. Clearly, those requirements are not met in this case, nor does the level of disability described in the record more nearly approximate the criteria for a 30 percent rating under Code 7338. 38 C.F.R. § 4.7 (2004).

The Board finds that the criteria for a 10 percent rating for a right inguinal herniorrhaphy are met but that a preponderance of the evidence of record is against the claim for an increased schedular higher than 10 percent. Where a preponderance of the evidence is against a claim, the benefit of the doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107 (West 2002); see also 38 C.P.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Consideration

With respect to this claim, the Board observes that in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(I) in the first instance.

The Board, however, is still obligated to seek all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on its own.

- 10


In the veteran's case at hand, the Board notes that the RO provided the criteria for assignment of an extraschedular evaluation; however, it did not grant an increased evaluation on this basis.

The CAVC has further held that the Board must address referral under 38 C.F.R.
§ 3.321(b)(1) only where circumstances are presented which the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with impairment in the average earning capacity due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board cannot conclude that the disability picture is so unusual or exceptional, with such related factors as frequent hospitalization or marked interference with employment, as to render impractical the application of the regular rating criteria.

The regular schedular standards as applied to the veteran's case adequately compensate him for the demonstrated level of impairment produced by his right inguinal hernia disability. No evidentiary basis has been presented upon which to predicate referral of the veteran's case to the Under Secretary for Benefits or the Director of the VA Compensation and Pension Service for consideration of extraschedular evaluation.

ORDER

Entitlement to an increased (compensable) rating of 10 percent for residuals of a right inguinal hernia repair is granted, subject to the criteria governing the payment of monetary awards.

- 11 


REMAND

This claim must be afforded expeditious treatment by the Veterans Benefits Administration (VBA) AMC. The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is to provide, and remanding where VA failed to do so. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The RO issued a VCAA notice letter to the veteran in connection with his current appeal in July 2003.

Since the herniorrhaphy residuals also include a scar, the question of whether a separate rating is assignable under the scar codes must be addressed. See Esteban v. Brown, 6 Vet. App. 259 (1994) (Separate schedular evaluations are warranted where applicable diagnostic codes apply to different manifestations of the same disability); Bierman v. Brown, 6 Vet. App. 125, 130 (1994).

The assignment of multiple separate ratings for the same service-connected disability is mandated in circumstances where the ratings are not "duplicative of or overlapping with" the symptomatology of other conditions. Esteban, Id, 6 Vet. App. 259, 261-62 (1994). If duplication and overlapping are avoided, separate ratings do not contravene a VA regulation that prohibits the pyramiding of ratings for service-connected disabilities. 38 C.F.R. § 4.25 (2004).

- 12


The RO did not address the issue of whether a separate evaluation for residual scarring is warranted under the criteria for rating scars, the criteria of which were revised effective August 3, 2002. Accordingly, the case must be returned to the RO to initially consider these criteria as the Board's initial adjudication of the appeal under these criteria may prejudice the veteran's due process rights. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that additional due process requirements may be applicable as a result of the enactment of the VCAA and its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further action as follows:

1. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the VBA AMC. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The VBA AMC should contact the veteran and request that he identify all previously unidentified healthcare providers, VA and non-VA, inpatient and outpatient, who have treated him for his right inguinal hernia since October 2003. All previously unobtained records should be associated with the claims file.

3. If the VBA AMC is unable to obtain any of the relevant records sought, it shall notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A(b)(2)).

- 13 


4. The VBA AMC should arrange for a VA surgical examination of the veteran by an orthopedic surgeon or other available appropriate medical specialist including on a fee basis if necessary for the purpose of ascertaining the nature and extent of severity of right inguinal hernia postoperative scarring.

The claims file, copies of the previous and revised criteria for rating scar disabilities 38 C.F.R. §§ 4.118, and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination (s). The examiner must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination (s). Any further indicated special studies must be conducted. It is requested that the examiner address the provided rating criteria in the clinical assessment.

5. Thereafter, the VBA AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the VBA AMC should review the requested examination reports and required medical commentary to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the VBA AMC should implement corrective procedures. The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

- 14


6. After undertaking any development deemed essential in addition to that specified above, the VBA AMC should adjudicate whether a separate rating may be assigned for the right inguinal hernia residual scarring.

If the benefit requested on appeal are not granted to the veteran's satisfaction, the VBA AMC should issue a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claims currently on appeal. A reasonable period of time for a response should be afforded. Thereafter, the case should be returned to the Board for final appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the VBA AMC; however, the veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for increased evaluation, and may result in a denial.
38 C.F.R. § 3.655 (2004).

	RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

- 15 




